DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed March 28, 2022 (hereafter the “3/28 Reply”) has been entered, and Claim 180 has been canceled.  
Claims 178-179, 181-189 and 191-197 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) filed December 20,2021 contains duplicates of US 2009/0264300 A1, which was cited in the previous Office Action (see form PTO-892 attached thereto).  Thus these duplicates have been lined through in the interest of clarity of the record.  
The  also contains a duplicate of US 2016/0253584 A1, and so the second listing of that document has been lined through to avoid duplication.  

Specification
As indicated in the previous Office Action, the substitute specification filed 10/29/2021 (which contains paragraph numbers) was not entered because it did not conform to 37 CFR 1.125(b) and (c) because:  it was not accompanied by a statement that it includes no new matter. 
Thus the specification as filed 8/27/2021 (the filing date of the instant application) remains the specification of record.  
 
Applicant’s amendments to the specification, filed with the 3/28 Reply, are with reference to the paragraph numbering in published patent application US 2021/0405058 A1 (the instant application) and do not comply with 37 CFR 1.121(b) because they include amendments that are not “made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification”.  
The amendments to paragraphs “[0277]”, “[0289]” and “[0322]” do not include the entireties of those paragraphs (which are on pg 43, line 1, to pg 44, line 14, and pg 53, line 25, to pg 55, line 25, and pg 69, lines 11-27, respectively, of the specification as filed 8/27/2021)
It is noted that one means to address the above non-compliance is by submission of a second substitute specification, that conforms to 37 CFR 1.125(b) and (c), containing all amendments as intended by Applicant (including those filed 8/27/2021 and 3/28/2022).  

In light of the above, the previous objection to the disclosure is maintained pending appropriate corrections to the specification.  
That objection was because of the following informalities:  there are multiple instances of the term “recoding” which contains a typographical error because the intended term appears to be --recording-- (see pg 43, lines 6 and 12; pg 53, line30; pg 72, line 9; pg 137, line 18; and pg 214, lines 22, 23, and 24 of the specification as filed 8/27/2021; and pg 40, ¶0214; pg 50, ¶0226; pg 67, ¶0261; pg 129, ¶0454; and pg 200, ¶0663 of the specification, not entered as explained above, filed 27 October 2021).  

Drawings
Figures 27D and 35 (parts A and C) are objected to as failing to comply with 37 CFR 1.821(d) because they do not include the required sequence identifiers (by SEQ ID NO).  Figure 35 (parts A and C) contains amino acid sequences of 4 or more residues that lack identification with SEQ ID NOs.  
Similarly, Figure 27D contain polynucleotide sequences of 10 or more nucleotides.  
The required sequence identifiers must appear in the drawing or in the brief description of the drawings.  Appropriate correction is required.  See MPEP 2422.02.  
Response to Applicant Arguments
Applicant’s remarks on pages 13-14 of the 3/28 Reply have been fully considered.  Regarding Figure 27D, Applicant traverses the objection based on ¶0280 of US 2021/0405058 A1 (the instant application) and “barcodes” identified as “BC_9, SEQ ID NO:9; BC_1’, SEQ ID NO:66; BC_11’, SEQ ID NO:76; BC_4, SEQ ID NO:4; BC_1, SEQ ID NO:1; BC_12, SEQ ID NO:12; BC_2, SEQ ID NO:2; BC 11, SEQ ID NO: 11” therein.  
This is not persuasive because in addition to the sequences quoted above, Figure 27D includes a sequence identified as “BC_10” which is not identified in ¶0280. 
Additionally, Figure 27D does not include sequences identified as “BC_1’” or “BC_11’”, but does include two different sequences identified as “BC_1”:

    PNG
    media_image1.png
    14
    153
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    19
    149
    media_image2.png
    Greyscale

where the two are reverse complements of each other (and first is instant SEQ ID NO:66), and two different sequences identified as “BC_11”:

    PNG
    media_image3.png
    17
    164
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    18
    149
    media_image4.png
    Greyscale

where the first is a 16-mer containing only 15 bases of instant SEQ ID NO:76 and the second is SEQ ID NO:11, a reverse complement of a portion of the first. 
Regarding Figures 35 (parts A and C), Applicant traverses the objection based on ¶0288 of US 2021/0405058 A1 (the instant application).  This is not persuasive because the description of “VLPVRAGLWAEVDY, SEQ ID NO:184” presents “V” as the first amino acid at the amino terminal, where parts A and C depict a sequence that has “Y” as the first amino acid at the amino terminal (consistent with the illustration of “NTAA”, or ‘N-terminal amino acid’, in part A).  It is noted that 37 CFR 1.822(d) requires that “the enumeration of amino acids shall start at the first amino acid at the amino terminal as number 1”.  
In light of the foregoing, the objections are maintained.  Appropriate correction is required.  See MPEP 2422.02.  

In addition to the above, Figures 3 and 36 (parts E and F) are objected to as failing to comply with 37 CFR 1.821(d) because they do not include the required sequence identifiers (by SEQ ID NO).  
This objection has not been previously made.  
Figure 3 contains amino acid sequences of 4 or more residues that lack identification with SEQ ID NOs.  The sequences are depicted as

    PNG
    media_image5.png
    97
    167
    media_image5.png
    Greyscale
.
Figure 36 (parts E and F) contains amino acid sequences of 4 or more residues that lack identification with SEQ ID NOs.  The sequence is “fMDVEAWLGARVPLGGGGSC”, which is a 21-mer distinct from the 16-mer of SEQ ID NO:131.   
The required sequence identifiers must appear in the drawing or in the brief description of the drawings.  Appropriate correction is required.  See MPEP 2422.02. 

Claim Interpretation
Claims 178-179, 181-189 and 191-197 use the term “peptide analyte”, which does not occur in the instant specification as filed, despite numerous instances of “peptide”, “protein” and “polypeptide” as a substance to be used in disclosed methods.  Additionally, there are multiple instances of “protein analyte”.  Thus the term “peptide analyte” is construed in light of the definition of “peptide” as encompassing “peptides, polypeptides and proteins” (see pgs 63-64, bridging ¶; or ¶0309 in the application as published) to mean a ‘peptide, polypeptide or protein substance that is analyzed’ in the claimed methods.  

Claim 179, as well-as dependent Claims 182 and 186, recites additional steps (q) through (u) which are interpreted as affirmative acts required in all embodiments of those claims.  

Claim 181 recites additional steps (q), (r), (t) and (u) which are interpreted as affirmative acts required in all embodiments of the claim.  See below regarding step (s) of Claim 181. 

The recitation of “optionally” in Claims 179 and 181 are interpreted as follows:
Claim 179’s recitation of “a plurality of compartment tags optionally attached to beads” (emphasis added; see step (q) therein) is interpreted as not requiring all embodiments of Claim 179 to have ‘a plurality of compartment tags attached to beads’; and 
Claim 181’s recitation of step “(s) optionally releasing nucleic acid recording tags from the plurality of recording tags from the beads” is interpreted as not requiring all embodiments of Claim 181 to include step “(s)”.  

Claim Objections - Withdrawn
In light of amendments to Claims 178 and 196, the previous objections thereto because of informalities have been withdrawn.  
In light of amendments to recite “compartment” tags and the cancellation of Claim 180, the previous objections to Claims 179, 181 and 186 have been withdrawn.  

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of claim amendments and the cancellation of Claim 180, the previous rejection of Claims 179-180, 182 and 186 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 
Upon additional review and US Patents 9,435,810 B2 and 10,852,305 B2 (as well as the cancellation of Claim 180), the previous rejection of Claim 178-181, 186-189 and 192 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn. 
In light of its cancellation, the previous additional rejection of Claim 180 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn. 
In light of claim amendments and the cancellation of Claim 180, the previous rejection of Claims 178-189 and 191-197 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of its cancellation, the previous separate rejection of Claim 180 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of claim amendments, the previous separate rejection of Claim 182 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  But see new rejection below.
In light of claim amendments, the previous separate rejection of Claim 188 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  
In light of claim amendments, the previous separate rejection of Claim 189 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 178-179, 181, 186-189 and 192-197 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods that provide continuous (or sequential) peptide sequence information for a peptide analyte by use of binding agents that recognize specific NTAAs and that provide non-continuous peptide sequence information by use of binding agents that recognize specific, and modified, NTAAs, does not reasonably provide enablement for peptide sequencing methods comprising use of binding agents and tags that identify the NTAA of a peptide analyte by amino acid side chain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection has been previously presented with respect to Claims 178-181 and 186-189 and 192-197.   
Claims 178-179, 181, 183-189 and 192 are included to the extent that they encompass embodiments comprising the limitations of Claims 193-197.  
The broadest reasonable interpretation of the methods of Claims 193-197 in light of the specification includes embodiments with use of “binding agents[s]” capable of binding modified NTAAs of a peptide analyte to permit sequencing thereof by accumulation of amino acid side chain identifying information with a recording tag (see e.g. Fig. 3 and pgs 29-30, bridging ¶; ¶0258 of the application as published).  
There is, however, no description or guidance regarding binding agents that are capable of binding to modified versions of all 20 of the amino acids that may be present at the NTAA of a peptide analyte with included binding specificity for the amino acid side chain of each possible NTAA.  There is also no description or guidance regarding binding agents, with that included binding specificity for amino acid side chains, comprising tags with information identifying those side chains.  
So while the claims encompass peptide sequencing methods comprising use of modified NTAA “binding agent[s]” comprising tags with information identifying the amino acid side chain of the NTAA, and where the NTAA may be any of the 20 amino acids found in proteins, the disclosure fails to provide adequate guidance or examples to make and use methods with the necessary “binding agent[s]”.    
Factors to be considered in determining whether undue experimentation is required, are summarized In re Wands [858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)]. The Wands factors are: (a) the quantity of experimentation necessary, (b) the amount of direction or guidance presented, (c) the presence or absence of working example, (d) the nature of the invention, (e) the state of the prior art, (f) the relative skill of those in the art, (g) the predictability or unpredictability of the art, and (h) the breadth of the claim.
The nature of the invention and breadth of the claims, as well as the lack of sufficient direction or guidance and the limited examples have been noted above.  
The state of the art includes the teachings of Havranek et al. (US Patents 9,435,810 B2 and 10,852,305 B2), including the following Claims 1 from the two patents, respectively:

    PNG
    media_image6.png
    185
    439
    media_image6.png
    Greyscale
and

    PNG
    media_image7.png
    209
    442
    media_image7.png
    Greyscale

But Havranek et al. do not teach NAABs that bind to modified versions of all 20 of the amino acids that may be present at the NTAA of a peptide analyte with included binding specificity for the amino acid side chain of each possible NTAA.  
Additionally, Varland et al. (“N-terminal modifications of cellular proteins: The enzymes involved, their substrate specificities and biological effects” Proteomics. 2015 Jul; 15(14): 2385–2401; published online 2015 Jun 16. doi: 10.1002/pmic.201400619) teach N-terminal modifications of proteins include acetylation, proprionylation, methylation, myristoylation, palmitoylation,  and ubiquitylation (see e.g. pg 2386, Fig. 1).  
Despite the ability to make and use agents that bind acetyl, proprionyl, methyl, myristoyl, palmitoyl, and ubiquitin moieties that may be used to modify the NTAA, along with the agents that binding the modifications disclosed in the instant application (see e.g. Fig. 3), there is no guidance regarding what agents are capable of binding to modified NTAAs of peptide analytes with inclusion of binding specificity for the amino acid side chain of an NTAA to permit use of the method for peptide sequencing.    
And while the skill of the artisan is high, s/he is nonetheless left to discover and/or invent agents that bind the possible modified NTAAs of a peptide analyte without predictability as to what criteria should be used by the skilled artisan to make and use binding agents in a manner commensurate with the scope of the claims.  Even if the skilled artisan starts with the NAABs of Havranek et al. as possible candidates, the quantity of de novo experimentation to design, test, and verify possible criteria to apply, or not apply, across the vast number of different possible modified NTAAs to make the “binding agent[s]” of the claim, in order to make and use the claimed methods for peptide sequencing. is thus enormous.  Thus, undue experimentation by one of skill in the art is required to practice the invention as claimed.
Response to Applicant Arguments
Applicant’s arguments on pages 19-24 of the 3/28 Reply have been fully considered with the totality of the record and are not persuasive.  Applicant first argues that the methods of Claims 193-197 do not require the first binding agent to be able to bind all possible NTAAs of the peptide analyte (see pg 20, last full ¶).  This is not persuasive because each of Claims 193 and 196 encompasses all 20 amino acids that naturally occur in polypeptides as the NTAA (see pgs 117-118, bridging ¶, or ¶0465 of US 2021/0405058 A1, of the instant specification); and “modifying” the NTAA “with a chemical agent to yield a modified NTAA” (see step (ab) in Claim 193 and step (ii) in Claim 196.  And the methods of Claims 193-197 encompass binding the “modified NTAA” with a binding agent that has binding specificity for the amino acid side chain in the “modified NTAA”.  
Thus Applicant’s additional arguments based upon “non-selective” binding agents (Ibid) are not persuasive because they are based on other embodiments of the claims.  
Applicant next argues the ability to modify the NTAA with an “immunogenic” hapten followed by the use of commercial anti-hapten antibodies (see pgs 20-21, bridging ¶), which is not persuasive because the focus on that manner of modifying the NTAA is misplaced.  The issue is whether the claimed methods are supported by an enabling disclosure for binding agents that bind that hypothetical hapten with specificities for each of the 20 amino acid side chains present in the modified NTAA.  
Applicant asserts, without evidence, that “it stands to reason that it should be possible to engineer high-affinity NTAA binding agents to a number of NTAAs modified with DNP [dinitrophenol, as the hapten] and simultaneously achieve good binding selectivity for a particular [modified] NTAA” and that “[s]imilar affinity enhancements may also be achieved with alternative NTAA modifiers” (Ibid; emphasis added).  Applicant further asserts that methods for engineering antibodies as well as nucleic acid and peptide aptamers are known so that a skilled artisan can “engineer binding agents against known NTM [N-terminal modification] in complex with a specific NTAA” (see pg 21, 1st full ¶) and that “having a specific NTM attached to the NTAA [ ] is beneficial for generating higher affinity binding agents, since NTM can be chosen to provide additional affinity to engineered binding agents, so they can differentiate between NTAA residues of a similar structure” (see pg 21, last full ¶).  These assertions amount to general allegation that the claims are enabled without specifically pointing out evidence of actual binding agents that enable the claimed methods.  
Applicant’s assertions also lack evidence of predictability in the art for achieving the asserted outcomes.  For example, Havranek et al. provide no predictability for their NAABs to bind an NTAA modified with DNP.  And there is no evidence of predictability in producing antibodies that differentially detect an NTAA residue that has been modified, where differentiation is based on the NTAA’s side chain.  For example, Mitra et al. (WO 2010/065531 A1, published June 10, 2010) state the following:
“One desirable DAPES strategy utilizes 20 unique antibodies that recognize each of the 20 PTC-amino acids derivatives. However, DAPES can achieve excellent results with only 4 antibodies that can distinguish hydrophobic terminal amino acids, positively charged amino acids, negatively charged amino acids, and small amino acids. In this case, about 7 more cycles of sequencing are performed” (see pgs 13-14, bridging ¶; is “PTC” is phenylisothiocyanate or PITC),
which does not describing possession of “20 unique antibodies that recognize each of the 20 PTC-amino acids derivatives” nor possession of the “4 antibodies”.  This understanding is confirmed by the absence of disclosure regarding such antibodies by Mitra et al. 
Mitra et al. further state the following:
“The PTC-amino acid moiety bears a strong resemblance to a dipeptide motif - the phenyl group looks approximately like one side chain, and the terminal amino acid provides the other. For example, antibodies that specifically bind dipeptide motifs in different sequence contexts are shown, see FIGURE 4, an ELISA curve of a polyclonal serum that binds to X-X-X-E-D-X-X-X, but does not bind any of the other 15 two amino acid combinations tested, including the closely related motif X-X-X-E-E-X-X-X, which differs from the target ligand by a single carbon group. Polyclonal antibodies against ER, DE, and KD dipeptides were also highly specific” (Ibid),  
which indicates that while Mitra et al. disclose “antibodies that specifically bind dipeptide motifs in different sequence contexts”, they do not disclose antibodies that bind PTC modified N-terminal amino acids.  
Next, Applicant states “that peptide identification can be performed even with incomplete or ‘non-continuous’ peptide sequence information” (see pg 22, 1st full ¶), which is consistent with the indication, in the statement of rejection above, of the instant specification as enabling for methods that provide non-continuous peptide sequence information by use of binding agents that recognize specific, and modified NTAAs.  Relatedly, Cargile et al. (WO 2010/065322 A1, cited in IDS filed 12/20/2021) describe issues caused by sequences generated with missing amino acids (see pg 23, ¶0074).  But this does not alter the need for binding agents that bind modified NTAAs to make and use the claimed methods.  
Applicant next opines on “examples of binding agents capable of binding to modified NTAAs of a peptide analyte” with citations to the instant specification, Cargile et al. (as cited above), Eriquez et al., Wilce et al., and Liao et al. (see pgs 22-23, bridging ¶).  While Cargile et al. describe the derivatization of an NTAA followed by its detection (see e.g. pg 9, ¶0035), they do not teach actual binding agents that detect the derivative with included specificity for the side chain of the NTAA.  They also provide prophetic descriptions of sequencing peptides with use of “aptamer pools” (see pgs 30-35, ¶¶0093-00106, and Tables 2 and 3 within Example 1).  Regarding the other three references, they describe binding agents with specificity for glutamyl, prolyl, and methionyl residues, respectively, rather than agents that bind a modified NTAA as needed for the claimed methods. 
Applicant further asserts that 
“[a] skilled person would recognize that the teachings and disclosures of the Havranek et al. could be easily adopted to generate binding agents that specifically bind to all twenty modified amino acid residues located at the N-terminus of a peptide, by choosing an appropriate modification that would fit into the substrate binding pockets of the engineered enzymes and create an additional binding affinity for the corresponding amino acid residues” (emphasis added; see pg 23, 1st full ¶).
This assertion is not persuasive because it is based on Applicant proposing a change to the teachings of Havranek et al. that neither they, nor the instant application, disclose.  Moreover, the proposed change is not supported by evidence of predictability regarding successful use of “an appropriate modification” to produce binding agents without undue experimentation. 
Additionally, Applicant argues that “Havranek et al. describes engineering tRNA synthases that specifically recognize PITC-derivatized and phosphorylated NTAA residues” (Ibid).  Regarding PITC-derivatization, this is not persuasive because Havranek et al. describes a single NAAB for PITC-derivatized lysine where the derivatization is on its side chain (see e.g. ¶0051 in US 2017/0052194 A1), which is distinct from PITC-derivatization of the amino terminal moiety of an NTAA.  Regarding phosphorylation, this is not persuasive because Havranek et al. describes NAABs that bind phosphorylated Tyr and Ser residues (see e.g. Table A), without indication of their use with a Tyr or Ser NTAA that is modified by phosphorylation.  
Applicant also argues that “[t]he state of the art teachings provided by the Examiner only refer to the absence of commertially [sic] available solutions of high throughput peptide sequencing based on N-terminal binders”; that “[i]t may be difficult to generate selective high affinity binders for some modified NTAA residues; however, as shown in the paragraphs [0461] and [0462] of the specification as published, the present methods can utilize non-selective modified NTAA binders”; and that “choosing one of the N-terminal modifications (NTMs) provided in the specification (e.g., paragraphs [0473] and [0474] of the specification as published) or indicated in the provided references would help to increase affinity and selectivity of modified NTAA binders” (see pgs 23-24, bridging ¶).  These arguments are not persuasive because they are allegations not supported by evidence of predictability in the art, and/or evidence for the lack of undue experimentation, in making and using the claimed methods as explained in the statement of rejection above.  
Additionally, Applicant argues that 
“the present specification provides description and guidance for obtaining binding agents that are capable of binding to modified versions of all, or almost all, 20 of the amino acids that may be present at the N-terminal position of a peptide analyte. The guidance includes well-known protein engineering, aptamer engineering and antibody engineering methods using selected starting scaffolds (listed in the specification and in the references) and selected NTM (listed in the specification and in the references) in order to achieve binding agents with higher affinities and selectivity. In addition, binding agents having even moderate affinity and selectivity can also be utilized in the claimed methods” (emphasis added; Ibid).
This is not persuasive because the argument indicates unpredictability as to how many binding agents are obtainable and lists means of generating possible binding agents (with the need for de novo designing and testing with little predictability of what designs will and will not produce the needed binding agents), which are consistent with the need for undue experimentation to make and use the claimed methods.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 179, 181-182 and 187 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has not been previously presented and is necessitated by amendment.

Each of dependent Claims 179 and 181 recites “wherein step (a) comprises providing a plurality of peptide analytes and associated nucleic acid recording tags joined to the solid support” (see lines 1-2 in each claim) which differs from step (a) in Claim 178, which recites “providing the peptide analyte [ ] and an associated nucleic acid recording tag, both joined to a solid support” (emphasis added).  The difference creates an ambiguity as to whether step (a) as referenced in each of Claims 179 and 181 has the same scope as step (a) in Claim 178.  This renders Claims 179 and 181 indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that revising Claims 179 and 181 as suggested below would overcome their rejections without altering the addition of steps prior to step (a) in Claim 178:
Claim 179:  --The method of claim 178, wherein 
Claim 181:  --The method of claim 178, wherein 

Each of dependent Claims 179 and 181 recites “annealing or joining of the partitioned proteins or polypeptides to nucleic acid compartment tags” (emphasis added; see step (r) in each claim).  A review of the instant specification found Example 18 (see pg 208 of the specification as filed 8/27/2021) as the most relevant description, which describes “the DNA-tag labeled acylated polypeptides are annealed to compartment beads with attached DNA oligonucleotides comprising a universal priming sequence, a compartment barcode, an optional UMI, and a primer sequence complementary to a portion of the DNA tag attached to the polypeptides” (emphasis added).  This description is of a polypeptide that is “DNA-tag[ged]” such that it is the “tag” that anneals to part of a oligonucleotide attached to a bead.  
But Claims 179 and 181 do not require “the partitioned proteins or polypeptides” to include a “DNA-tag”.  And the term “annealing” is recognized in the art as referring to the process of joining two complementary strands of nucleic acid, which is consistent with the use of the term in the instant application.  Thus it is ambiguous as to what is meant by “annealing” a protein or polypeptide (lacking any nucleic acid component) to a nucleic acid molecule as presented in each claim.  
This ambiguity renders each of Claims 179 and 181 indefinite.  

Amended Claim 182 recites “the plurality of proteins or polypeptides comprise proteins forming a protein complex, the protein complex is partitioned into a compartment” (emphasis added), where the instant application as filed does not use or define the phrase “proteins forming a protein complex”.  
Additionally, the wording quoted above is ambiguous as to whether the emphasized ‘proteins” are (A) in the process of “forming a protein complex” in the embodiments of Claim 182, such that an additional step of “forming” is an affirmative limitation of the claim; or are (B) ‘formed as a protein complex’ and the wording is due to a clerical error; or (C) are related to “a protein complex” in some other unspecified way.  
This ambiguity, including the uncertainty of whether an additional step of “forming” is a limitation of the claim, renders the scope of Claim 182 indefinite. 
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that if possibility (B) is intended, revising the wording to recite --the plurality of proteins or polypeptides comprises proteins within protein complexes, and the partitioning is of a 
Additionally, it is noted that the instant application does not define the term “protein complex”.  The broadest reasonable interpretation of the term in light of its use in the instant application is as “a group of associated polypeptide chains linked by non-covalent protein-protein interactions (PPIs)” (see pg 1, left col., 1st sentence, of Xu et al. “Protein Complex Identification by Integrating Protein-Protein Interaction Evidence from Multiple Sources.” PLOS ONE 8(12), 2013: e83841; https://doi.org/10.1371/journal.pone.0083841).   

Amended Claim 187 recites the limitation "the nucleic acid recording tag joined to the solid support before step (a)” (emphasis added) in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that revising the above wording to recite –a nucleic acid recording tag joined to the solid support before step (a)-- would overcome this rejection. 

Response to Applicant Arguments
Applicant’s arguments on pages 24-27 of the 3/28 Reply are not applicable to the above new grounds of rejection necessitated by amendment.  

Claim Rejections - 35 USC § 101 – Withdrawn and New
In light of amendments to the claim, the previous rejection of Claim 188 under 35 U.S.C. 101 has been withdrawn.  But see rejection below directed to the amended claim. 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Amended Claim 188 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  The amendment to recite “the identifying information regarding the first binding agent obtained at step (d) is used to determine all or a portion of an amino acid sequence of the peptide analyte” is where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the act of “used to determine” (e.g. by directly or indirectly assessing information provided by Claim 178, from which Claim 188 depends).  
A skilled artisan would understand the wording quoted above as encompassing --the identifying information regarding the first binding agent obtained at step (d) is used to read all or a portion of an amino acid sequence of the peptide analyte--.  
And to the extent that the steps rely upon naturally occurring properties, characteristics, functionalities, structures, or relationships (e.g. the amino acid sequence of all or part of a peptide analyte) as present and/or found in its natural state, the claim is directed to the natural phenomenon of how those aspects naturally occur or exist.  
These judicial exceptions are not integrated into a practical application because the prior step (a) of “providing”, step (b) of “contacting”, step (c) of “transferring”, and step (d) of “analyzing [ ] by nucleic acid sequencing” and “obtaining” in Claim 178 are i) insignificant extra-solution activity; and ii) generally link the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  
Regarding i), Claim 178 does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the steps noted above are only directed to steps for the generation, collection, and processing of molecules for use in the JE present in the ‘use to determine all or a portion of an amino acid sequence of the peptide analyte’ (e.g. a ‘use to identify’ or ‘use to read’) in Claim 188.  Stated differently, Claim 178’s steps are only in furtherance of the JE present in a ‘use to determine all or a portion of an amino acid sequence’.  Therefore, the additional steps do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the steps are clearly extra-solution.  
And regarding ii), the additional steps are the routine methodology of preparing, manipulating, tagging, and physical analysis (e.g. by nucleic acid sequencing) of polypeptide molecules as taught by Franch et al. and Thisted et al. (as well as previously cited Chee et al. and Christians et al.) as cited in the prior art rejections below.  
Accordingly, Claim 188 is  directed to patent ineligible subject matter.
Response to Applicant Arguments
Applicant’s arguments on pages 27-29 of the 3/28 Reply have been fully considered with the totality of the record and to the extent they apply to the rejection above.  They are not persuasive.  
Applicant argues that Claim 188 includes “physical transformations of physical substances (e.g., generating an extended recording tag)” as part of “an unconventional, inventive way of performing highly parallel, high-throughput peptide characterization and/or quantitation via generating and analyzing a nucleic acid encoded library (e.g., extended recording tags) representative of the binding history of the peptide analyte” (see pg 28, 2nd full ¶).  This is not persuasive because the presence of a physical transformation in a claimed method is not dispositive of whether a judicial exception is also present.  
Applicant also argues that Claim 188 includes “determination of all or a portion of an amino acid sequence of the peptide analyte” and providing “extensive teaching on how to make [ ] conjugates” of binding agents and corresponding coding tags”  (see pg 28, last two ¶¶).  This is not persuasive because “determination” of a polypeptide sequence in the sense of chemical reaction(s) to elucidate the amino acid sequence thereof is not a judicial exception; and teachings of how to make and use conjugates is not dispositive of whether a judicial exception is also present.  
However, ‘determination’ of “all or a portion of an amino acid sequence of the peptide analyte” in the sense of reading or inferring a polypeptide sequence is a judicial exception as explained in the above statement of rejection.  
Last, Applicant argues that “the specific process of analyzing an immobilized peptides as claimed are not a natural phenomenon” (see pg 29, 1st sentence).  This is not persuasive because amended Claim 188 no longer recites “analyzing the peptide analyte”.  

Claim Rejections - 35 USC § 102 – Maintained and New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 178 and 188-189 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Franch et al. (US 2009/0264300 A1, published 22 October 2009; as previously cited).  
This rejection has been previously presented, and has been modified to address amendments to Claims 178 and 188. 
This rejection is based upon the broadest reasonable interpretation of “peptide analyte” as including an oligopeptide of at least two amino acids, linked to one another by a peptide bond, which is extended to become a larger peptide, where identifying information regarding the extension is transferred to a recording tag, and where analysis (by sequencing) of that transferred information provides information regarding the addition(s) to the oligopeptide.  
Franch et al. teach a method “for the synthesis of small molecules with different chemical sequences, [ ] non-ribosomally produced polypeptides, peptoids, [ ] e.g., polypeptides, polynucleotides etc. as disclosed herein above” (see ¶0769, 0778).  They further teach a peptide as “comprising or essentially consisting of at least two □-amino acids linked to one another by a linker including a peptide bond” (see pg 6, ¶0109) and as a “[p]lurality of covalently linked amino acid residues defining a sequence and linked by amide bonds. The term is used analogously with oligopeptide and polypeptide” (emphasis added; see pg 9, ¶0142). 
They also teach that synthesis with a “molecule linked to an identifier oligonucleotide capable of identifying the molecule and/or the reactants having participated in the synthesis of the molecule” (i.e. “bifunctional complex”; see ¶0114).  
More specifically, they teach a method for the synthesis of a bifunctional complex comprising a molecule and a single stranded oligonucleotide identifier attached to the molecule, the method comprising the steps on page 2, ¶¶0016-0045, which include the following:
“i) providing a display oligonucleotide attached to a) one or more chemical reaction site(s) comprising one or more reactive groups and b) one or more priming site(s) for enzymatic addition of a tag”, where the “display oligonucleotide” corresponds to “an associated nucleic acid recording tag” of step (a) in Claim 178, which “display oligonucleotide” is taught as “attached to a solid [ ] support” (see ¶¶0289, 0762 and 0851) and the “chemical reaction site” corresponds to a part of a “peptide analyte” in step (a) of Claim 178 and Franch et al.’s ‘attachment’ between their two claim elements would be understood by a skilled artisan to be a covalent bond, which corresponds to Claim 189 and to both elements joined to a solid support in step (a) of Claim 178;
“ii) providing a first reactant comprising one or more chemical entities and one or more reactive groups capable of reacting with c) the chemical reaction site(s) of the display oligonucleotide, and [ ] iii) providing a first oligonucleotide tag capable of hybridising to part of a first oligonucleotide anti-tag, wherein the first oligonucleotide tag identifies the first reactant and [ ] iv) providing a first oligonucleotide anti-tag capable of hybridising to at least part of the first oligonucleotide tag provided in step iii) and to at least part of the display oligonucleotide provided in step i)”, where the “first reactant” and the “first oligonucleotide tag” correspond to “a first binding agent” and “a first nucleic acid coding tag”, respectively, of step (b) in Claim 178;
“v) reacting the first reactant provided in step ii) with c) the one or more chemical reaction site(s) of the display oligonucleotide [ ], wherein the reaction of complementary reactive groups result in the formation of a covalent bond, and wherein one or more reactive group reactions of step v) result in the formation of one or more covalent bond(s) between the chemical reaction site(s) of the display oligo and at least one chemical entity of at least one reactant selected from the group consisting of the first reactant”, which corresponds to “binding of the first binding agent to the peptide analyte” of step (c) in Claim 178; 
“vi) hybridising the anti-tag to the display oligonucleotide and to the first oligonucleotide tag, wherein method steps v) and vi) are simultaneous or sequential in any order, vii) enzymatically ligating the display oligonucleotide and the first oligonucleotide tag”, which corresponds to “transferring the identifying information…” of step (c) in Claim 178; 
“viii) providing a second reactant comprising one or more chemical entities and one or more reactive groups capable of reacting with [ ] d) one or more reactive groups of one or more reactant(s) having reacted in a previous synthesis round, [ ] ix) providing a second oligonucleotide tag capable of hybridising to part of a second oligonucleotide anti-tag, wherein the second oligonucleotide tag identifies the second reactant, x) providing a second oligonucleotide anti-tag capable of hybridising to part of the first oligonucleotide tag provided in step iii) and to part of the second oligonucleotide tag provided in step ix), xi) reacting the second reactant provided in step viii) with [ ] d) one or more reactive groups of one or more reactant(s) having reacted in a previous synthesis round [ ], wherein the reaction of complementary reactive groups result in the formation of a covalent bond, and wherein one or more reactive group reactions of step xi) result in f) the formation of one or more covalent bond(s) between the one or more chemical reaction site(s) and at least one chemical entity of [ ] the second reactant and the further second reactant, [ ] xii) hybridising the anti-tag to the first oligonucleotide tag and the second oligonucleotide tag, wherein method steps xi) and xii) are simultaneous or sequential in any order, xiii) enzymatically ligating the first and second oligonucleotide tags in the absence of ligation the first and second anti-tag oligonucleotides”, which corresponds to repeating steps (b) and (c) of Claim 178 and would be understood by a skilled artisan as adding an additional amino acid residue (where the “first reactant” is at least two amino acid residues) to result in an extended oligopeptide.  
Franch et al. further teach that steps viii) to xii) “are repeated for a different reactant”, which corresponds to repeating steps (b) and (c) of Claim 178 with an oligopeptide of more than two amino acid residues (as a “peptide analyte”) attached to the ligated display oligonucleotide.  This repeated step would be recognized by a skilled artisan as providing for the synthesis of an oligonucleotide that is lengthened by additional of one amino acid residue.  .  
Additionally, Franch et al. teach “decoding of an identifier oligonucleotide can be performed by determining the sequence of [ ] the identifier oligonucleotide” (see ¶¶0285, 0012 and 1077), which corresponds to step (d) of Claim 178, because the display/identifier oligonucleotide includes identifying information regarding the amino acid (and subsequent amino acids) added to the oligopeptide “analyte”.  The “decoding” of this information also corresponds to the “identifying information [ ] used to determine all or a portion of an amino acid sequence” in Claim 188.
In light of the foregoing, Franch et al. anticipate Claims 178 and 188-189.  
Response to Applicant Arguments
Applicant’s arguments on pages 29-34 of the 3/28 Reply regarding the above rejection have been fully considered with the totality of the record and are not persuasive.  
After describing the claimed methods (see pgs 29-30) and reviewing Franch et al. (see pg 30), Applicant argues that “bifunctional complexes of Franch comprising small molecules with chemical reaction sites are not analogous to the peptide analyte recited in the present claim 178 in either function or purpose”; that “[t]he skilled artisan would not understand the molecular precursor of Franch as a peptide to be analyzed”; and that “disclosures of Franch are focused on solving a completely different problem – synthesizing small molecule libraries” (see pg 30, last ¶, and pg 31, 1st full ¶).  This is not persuasive because the assertion of different intentions between the claimed method and Franch et al.’s teachings is misplaced.  Moreover, and to the extent the arguments are based on Franch et al. as non-analogous art, the arguments are not germane to an anticipation rejection (see Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986), In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982), and State Contracting & Eng’ g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1068, 68 USPQ2d 1481, 1488 (Fed. Cir. 2003) as well as MPEP 2131.05).  
A reference may be directed to an entirely different problem than the one addressed by the inventors, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.  And the instant rejection is based upon Franch et al. disclosing every limitation in the rejected claims, while Applicant’s arguments fail to show a structural or physical difference between Franch et al.’s teachings of an oligopeptide as the reactant (with a “chemical reaction site”) in their method and the “peptide analyte” in the rejected claims.  
Applicant next reviews portions of Franch et al. with emphasis on Figures 22 and 23 (see pg 31), and argues based thereon that “addition of the first reactant and the first oligonucleotide tag to the reaction occurs at different steps of the method disclosed in Franch” (emphasis in the original).  This is not persuasive because the teachings of Franch et al. are not limited to those upon which Applicant have focused.  The teachings include those regarding their “display oligonucleotide”, and the “one or more chemical reaction site(s)” attached thereto,  as “attached to a solid [ ] support”, as relied upon in the statement of rejection above.  Applicant’s focus on certain other parts or embodiments of Franch et al.’s teachings does not negate the relied upon portions. 
Applicant further argues the following (see pgs 31-32, bridging ¶):

    PNG
    media_image8.png
    37
    455
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    174
    456
    media_image9.png
    Greyscale

This is not persuasive because the arguments allege non-enablement without evidence and allege non-obviousness of Franch et al. disclosures regarding an oligopeptide attached to a “display oligonucleotide”.  
Applicant continues the arguments regarding attachment to a solid support (see pg 32, including the following:

    PNG
    media_image10.png
    131
    457
    media_image10.png
    Greyscale

This is not persuasive because the argument ignores the disclosures in ¶¶0289 and 0762 while also failing to recognize the context of ¶0851, which is as follows:

    PNG
    media_image11.png
    369
    510
    media_image11.png
    Greyscale

Contrary to Applicant’s argument, and as shown in context, the reference to “the present invention” in ¶0851 is with respect to “An Exemplary Encoding Scheme” (see title and ¶0850 as quoted above) rather than the entirety of Franch et al.  Thus ¶0851 is properly understood as describing “An Exemplary Encoding Scheme“ in which “the conventional solid support [ ] has been replaced with a nucleic acid sequence”.  And so the “conventional solid support” is in reference to other embodiments as described by Franch et al., including those in ¶¶0289 and 0762.
Regarding ¶0289, Applicant argues the following (see pg 33, 1st full ¶):

    PNG
    media_image12.png
    152
    455
    media_image12.png
    Greyscale

This is not persuasive because as quoted by Applicant, ¶0288 states that “[t]he identifier oligonucleotide [ ] can include or exclude the display oligonucleotide” (emphasis added) while ¶0289 states that “the identifier oligonucleotide [including a display oligonucleotide] is attached to a solid [ ] support”.  And these disclosures are related to ¶0016, which describes “i) providing a display oligonucleotide attached to a) one or more chemical reaction site(s) comprising one or more reactive groups”, and Franch et al. disclose a display oligonucleotide attached to at least one chemical reaction site and to a solid support.  This disclosure is not altered by the display oligonucleotide being part of an identifier oligonucleotide.  
Regarding ¶0762, Applicant argues the following (see pg 33, 2nd full ¶):

    PNG
    media_image13.png
    152
    455
    media_image13.png
    Greyscale

This is not persuasive because the argument presupposes the member “compounds” of a library as not being attached to a solid support during their synthesis.  And this presupposition is contrary to ¶0016, which describes “i) providing a display oligonucleotide attached to a) one or more chemical reaction site(s) comprising one or more reactive groups” where the reaction site(s) are used to generate member “compounds” of a library of ¶0762 and the “display oligonucleotide” is attached to a solid support (see ¶0289 and discussion above).  
With that proper understanding, Franch et al.’s description of “[t]he library can be provided in solution or attached to a solid support” refers to the options of (A) maintaining member “compounds” that were generated in solution in a form that provide them “in solution” or provides them “attached to a solid support” (e.g. an array as described by Franch et al.); (B) releasing member “compounds” that were synthesized while attached to a solid support to provide them “in solution” or to provide them “attached to a solid support”.  Options A and B are supported at least by ¶¶0289 and 0851 as discussed above.  
Applicant next argues that Franch et al. do not teach “the peptide analyte comprising more than two amino acid residues” in Claim 178.  This is not persuasive because the teachings of Franch et al. are not limited to dipeptides as explained in the statement of rejection above. 
Last, Applicant’s summary statements on page 35 refer to arguments that have been addressed above and found to be not persuasive. 

Claims 178, 188-189, and 191 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Thisted et al. (US 2008/0305957 A1, published 11 December 2008; cited in IDS filed 12/20/2021).  
This rejection has not been previously presented. 
Thisted et al. teach a method for identifying a display molecule having affinity towards molecular target, comprising the steps of
“mixing one or more molecular target(s) associated with target oligonucleotide(s) and a library of bifunctional complexes, each bifunctional complex of the library comprising a display molecule attached to an identifier oligonucleotide, which codes for said display molecule,
coupling to the target oligonucleotide(s) the identifier oligonucleotide of complexes comprising display molecules binding to the target, and
deducing the identity of the binding display molecule(s) and/or the molecular target(s) from the coupled product between the identifier oligonucleotide(s) and the target oligonucleotide(s)” (see pg 52, their claim 1), 
where their step of “mixing” corresponds to the “contacting” in step (b) of instant Claim 178, their “molecular target”, “target oligonucleotide”, “display molecule” and “identifier oligonucleotide” correspond to “peptide analyte”, “nucleic acid recording tag”, “binding agent” and “nucleic acid coding tag”, respectively, in step (b).  Additionally regarding their “molecular target”, Thisted et al. teach that “the target can be a protein, peptide, [ ] glycoprotein, [ ] antibody, [ ] etc, without limitation” (see e.g. pg 13, ¶0122), which more specifically corresponds to “peptide analyte” in instant Claim 178.  
Their Figure 1 also depicts the above described “molecular target”, “target oligonucleotide”, “display molecule” and “identifier oligonucleotide” as well as their steps of “mixing” (i.e. “mix” in Fig. 1), “coupling” (i.e. “ligate” in Fig. 1), and “deducing” (i.e. “PCR” in Fig. 1).  Figure 1 also depicts the “molecular target” and “target oligonucleotide” as covalently linked, which also described as “[t]he target can be associated with the target oligonucleotide using any suitable means and the association may involve a covalent or non-covalent linkage” (see pg 20, ¶0174).  
Moreover, their step of “coupling” corresponds to the “transferring” in step (c) of instant Claim 178, while their step of “deducing the identity of the display molecule[ ] and/or molecular target” corresponds to the “analyzing [ ] and obtaining information” in step (d) of instant Claim 178.  
Regarding step (a) of instant Claim 178, and in addition to teaching their “target” as a protein, Thisted et al. teach that “the molecular target is immobilized on a solid support” (see pg 52, their claim 20; see also pgs 19-20, ¶¶0170-0171).  In the context of their Figure 1 as described above, Thisted et al. thus teach embodiments wherein both the “molecular target” and the covalently linked “target oligonucleotide” are immobilized on a solid support.  Thisted et al. further teach that their embodiments include “mixing the library of complexes with the immobilized target of interest” (see pg 13, ¶0119, and pg 29, ¶0287).  
Regarding Claim 188, Thisted et al. teach their method with “deducing the identity of the binding display molecule(s) and/or the molecular target(s) from the coupled product between the identifier oligonucleotide(s) and the target oligonucleotide(s)” (see pg 19, ¶0166).
Regarding Claim 189, Thisted et al. teach “the side chain of lysine contains an amino group, the side chain of serine contains a hydroxyl group and the side chain of cystein [sic] contains a thiol group, all of which may serve as anchoring point for a target oligonucleotide comprising e.g. a carboxylic acid group. In another aspect of the invention, the protein target is fused to a tag, such as a His-tag, Flag-tag, antibody, or streptavidin. The tag can be selectively recognized by an anti-body or small molecule such as biotin or dinitrophenol. The anti-body or the small molecule is attached to the target oligonucleotide, thereby ensuring an efficient coupling of the molecular target to the target oligonucleotide” (see pg 20, ¶0174; see also ¶¶0175-0178).
Regarding Claim 191, Thisted et al. teach that “[t]he term ‘display molecule’ also comprises naturally occurring molecules like α-polypeptides” (see pgs 24-25, ¶0225; see also pgs 23-24, ¶¶0214-0215).  
In light of the foregoing, Thisted et al. anticipate Claims 178, 188-189 and 191.  

Claim Rejections - 35 USC § 103- Maintained and New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 178, 183-184, 187-189 and 191 are rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. (WO 2014/210225; published 31 December 2014) in view of Christians et al. (US 2003/0087232 A1; published 8 May 2003), both as previously cited.
This rejection has been previously presented. 
As an initial matter, both documents are directed to the analysis of polypeptides as a common field of endeavor.  
Regarding Claim 178, Chee et al. teach a method of analyzing a “target protein” comprising 
“delivering a probe for a target protein to multiple sites in the sample, wherein the probe comprises: (1) a target-binding moiety capable of binding to the target protein; and (2) an identity tag that identifies [ ] the protein-binding moiety;
allowing the probe to bind to the target protein in the sample;
delivering a first address tag to each of the multiple sites in the sample, wherein the first address tag is to be coupled to the probe bound to the target protein and identifies the site to which it is delivered;
analyzing the probe/first address tag conjugate bound to the target protein, the analysis comprising: [ ] determining the identities of the identity tag and the first address tag of the probe/first address tag conjugate” (emphasis added; see pg 6, ¶¶0032-0036).  
More specifically, Chee et al. teach a method using an in situ sample as illustrated in Figures 6A-6C and on pages 50-52, ¶¶00166-00169, comprising 
a polypeptide (protein) containing “paraffin-embedded or fresh-frozen tissue section fixed to a glass slide” (see Fig. 6C, element 616; and ¶00166), which corresponds to “a peptide analyte [ ] joined to a solid support” in step (a) of Claim 178; 
contacting a polypeptide (protein) with a “probe” comprising a “target-binding moiety” comprising an “affinity capture agent”, such as an antibody, associated with an “oligonucleotide tag” (see elements 620, 608, and 604, respectively, in Fig. 6A; see also ¶00166), where the “affinity capture agent” and the “oligonucleotide tag” correspond to the “first binding agent” and the “first nucleic acid coding tag” in step (b) of Claim 178 and to Claim 191;
providing an “address tag” (element 624, as part of “tag 626”) that can be “conjugated or linked to or otherwise associated with oligonucleotide tag 604” (see ¶00166), which corresponds to step (c) of Claim 178; and 
“[t]ag 626 can be a universal priming site for amplification of the assay products and/or an adaptor to enable identification of the address tag 624 and/or oligonucleotide tag 604 and/or other regions of probe 620, for example, using sequencing technologies” (emphasis added; see ¶00166), which corresponds to “analyzing the probe/first address tag conjugate” (in ¶0036 and as described above) “by nucleic acid sequencing” (see ¶0050) and to step (d) of Claim 178.  
As evident from the above, and while the “address tag” corresponds to the “nucleic acid recording tag” of Claims 178, 187 and 189, Chee et al. do not teach immobilization of their “address tag” with their “target protein” as present in step (a) of Claim 178.  
Chee et al. do teach, however, the use of sets of first and second “address tags” to identify locations of “a” and “b” patterns, respectively, of multiple (and different because of the use of an in situ sample) target proteins on their glass slide (see Fig. 6B).  Moreover, they teach the spotting of different target compositions at defined assay locations on a microarray (see pgs 67-68, Example 2).  
Additionally, Chee et al. further teach that their “target protein” may have “been modified naturally [ ] for example [by] glycosylation, lipidation, acetylation, phosphorylation” (see pg 19, ¶0092).  They further teach that their method “can be used to analyze the presence of { ] posttranslational modifications…. Accordingly, the probes may comprise an active region of an enzyme, a binding domain of an immunoglobulin, defined domains of proteins, whole proteins, synthetic peptides, peptides with introduced mutations, aptamers and the like” (see ¶0163), which corresponds to Claims 183-184 and 188.
Christians et al. teach a method for screening of polypeptides attached to sites with a complementary tag probe (see Abstract).  As shown in more detail in Figure 14, nascent protein analytes are directed to particular addresses on a Tag probe array where “the corresponding tag is known by the address on the array” (see pg 1, ¶0006 and pg 2, ¶0022).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chee et al. by substituting their use of two separate address tags per glass slide location (after sample fixation thereto) with unique address tags immobilized on glass slides as taught by Christians et al., to which target proteins are spotted  (i.e. immobilized as taught by Chee et al.), with the reasonable expectation of successfully i) expanding the method to include detection of target proteins beyond in situ samples and ii) improving the method by reducing the number of address tags needed, which also reduces the number of chemical reactions in the method, without surprising or unexpected results.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element for another to obtain predictable results; and simple use of known techniques (of Christians et al.) to improve the related method (of Chee et al.) in the same way.  

Dependent Claim 181 is rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. and Christians et al. as applied to Claims 178, 183-184, 187-189 and 191 above and further in view of Schnall-Levin et al. (US 2015/0376700 A1; published December 31, 2015, effectively filed as least as of June 26, 2015) and Xiao et al. (“Immobilized OBOC Combinatorial Bead Array to Facilitate Multiplicative Screening” Combinatorial Chemistry & High Throughput Screening, 2013, 16, 441-448), both as previously cited.  
This rejection has been previously presented.
As noted above, Chee et al. and Christians et al. are directed to the analysis of polypeptide containing samples as a common field of endeavor.  In a similar manner, Schnall-Levin et al. is directed to the analysis of polynucleotide containing samples and also describe their “samples” as containing “polypeptides” and “proteins” (see pg 24, ¶¶0174-0175).  Additionally, Chee et al., Christians et al. and Xiao et al. are directed to the use of arrays in the analysis of polypeptide containing samples as a common field of endeavor.  
The teachings of Chee et al. and Christians et al. have been described above.  
The teachings of Chee et al. regarding analyzing different target proteins with associated address tags, and regarding the immobilization/spotting of different target compositions on a microarray, are re-emphasized.  
Additionally, Chee et al. teach the use of probes that “comprise substrates for enzymes or proenzymes, e.g., kinases, phosphatases, zymogens, proteases, or fragments thereof” (emphasis added; see pg 49, ¶00164).  This corresponds to step (u) of Claim 181. 
Chee et al. and Christians et al. do not teach providing target proteins and associated nucleic acid address tags as presented in steps (q) through (v) of Claim 181.  
Regarding steps (q) and (r) in Claim 181, Schnall-Levin et al. teach 
“the methods and systems described herein provide for the compartmentalization, depositing or partitioning of sample nucleic acids, or fragments thereof, into discrete compartments or partitions (referred to interchangeably herein as partitions), where each partition maintains separation of its own contents from the contents of other partitions.  Unique identifiers, e.g., barcodes, may be previously, subsequently or concurrently delivered to the partitions that hold the compartmentalized or partitioned sample nucleic acids, in order to allow for the later attribution of the characteristics, e.g., nucleic acid sequence information, to the sample nucleic acids included within a particular compartment, and particularly to relatively long stretches of contiguous sample nucleic acids that may be originally deposited into the partitions” (emphasis added, see pg 8, ¶0075).  

The compartmentalized or partitioning sample nucleic acids of Schnall-Levin et al. correspond to the partitioned protein or polypeptide samples in steps (q) and (r) of Claim 181.  
Additionally, the “unique identifiers” of Schnall-Levin et al. correspond to “each [ ] compartment tag of the plurality of compartment tags is the same within an individual compartment and different from the compartment tags of other compartments” in step (q) of Claim 181 because they teach the samples “in the different partitions are then associated with unique identifiers, where for any given partition, nucleic acids contained therein possess the same unique identifier, but where different partitions may include different unique identifiers” (see pg 9, ¶0077).  Each “unique identifier” would thus be understood by a skilled artisan as also corresponding to the “tag [that] is known by the address on the array” of Christians et al. because the “unique identifier” also identifies one partition location relative to other partition locations. 
Schnall-Levin et al. further teach associating nucleic acid tags (with “unique identifiers”), that are attached to beads, with their samples (see e.g. Abstract and Fig. 3), which results in attribution of the characteristics of the tag to the sample, such as via amplification.  They further teach that “[o]nce co-partitioned, the oligonucleotides disposed upon the bead may be used to barcode [ ] the partitioned samples” (see e.g. pg 12, ¶0097).  These teachings correspond to the “joining of the partitioned proteins or polypeptides to nucleic acid recording tags” in step (r) of Claim 181.  
Regarding optional step (s) in Claim 181, Schnall-Levin et al. teach releasing their barcode sequences from beads (see e.g. pg. 3, ¶0021; pg 4, ¶0023; pg 5, ¶0029-0031; pg 9, ¶0078; pg 11, ¶¶0090-0091 and 0093 as well as Fig. 3; pgs 12-13, ¶¶0097-0099 and 0101; pg 15, ¶0115 and Fig. 12; pgs 19-20, ¶¶0152-0153 and Figs. 20-21; pg 21, ¶0159 and Fig. 14; pgs 22-23, ¶¶0167-0169 and Figs. 17-19; and pg 26, ¶0191).  
Regarding step (t) of Claim 181, Schnall-Levin et al. also teach that after barcoding, the samples are released from the compartments/partitions (see e.g. Fig. 3, element 345).  
Regarding step (v) of Claim 181, Xiao et al. teach that with one-bead-one-compound libraries for analysis of small molecules including peptides, bead immobilization can be used “such that a bead library array can be conveniently prepared and screened in its entirety” rather than having “[o]nly the positive beads [ ] tracked and isolated” (see e.g. Title and Abstract).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chee et al. and Christians et al. (as explained above) by associating one address tag with each target protein in a manner taught by Schnall-Levin et al., where each target protein is attached to a bead with pre-attached “unique identifier” address tags and then collected, followed by fragmentation as suggested by Chee et al., and then immobilized as a bead library array as taught by Xiao et al., with the reasonable expectation of successfully improving the method with an expanded and more efficient way to associate a target protein and a unique address tag, as compared to the immobilization/spotting method of Chee et al., and with the ability to screen all beads with a target protein as taught by Xiao et al., without surprising or unexpected results.  
More specifically regarding the above, one having ordinary skill in the art at the time of the invention would recognize that attaching a target protein to a bead is analogous to spotting a target protein on an array as taught by Chee et al.; and that the resulting “bead library array” as taught by Xiao et al. is analogous to the arrays of Chee et al. and Christians et al.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element (e.g. target protein of Chee et al. and Christians et al.) for another (target sample of Schnall-Levin et al.) to obtain predictable results; and simple use of known techniques  to improve a related method in the same way.  

Dependent Claims 185, 192-193 and 196 are rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. and Christians et al. as applied to Claims 178, 183-184, 187-189 and 191 above and further in view of Varland et al. (as cited above).  
This rejection has been previously presented.
As an initial matter, all three documents are directed to the analysis of polypeptides as a common field of endeavor.  
The teachings of Chee et al. and Christians et al. have been described above.  
The teachings of Chee et al. regarding analyzing “posttranslational modifications” which include lipidation and acetylation are re-emphasized.  
And regarding Claim 196, Chee et al. further teach use of a second “probe” comprising a “target-binding moiety” comprising an “affinity capture agent” associated with a second “oligonucleotide tag” (see elements 622, 606, and 610, respectively, in Fig. 6A; see also ¶00166), which may be specific for a modified NTAA as explained below.  
Chee et al. and Christians et al. do not teach modifying an amino acid of a protein analyte prior to its detection, as presented in Claims 185, 193 and 196.  They also do not teach use of a binding agent capable of binding to the N-terminal amino acid (NTAA) of their protein analyte as presented in Claim 192.  
Varland et al. teach that “[e]nzymes acting on the very first amino acid of a polypeptide include different peptidases, transferases, and ligases” are known in the art.  Additionally, they teach N-terminal modifications of proteins include acetylation, proprionylation, methylation, myristoylation, palmitoylation, palmitoylation, and ubiquitylation (see e.g. pg 2386, Fig. 1).  
Regarding Claims 185 and 193, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chee et al. and Christians et al. (as explained above) by treating the NTAA of a target protein with an enzymatic activity taught by Varland et al. to intentionally modify it for detection with an affinity capture agent that binds thereto with the reasonable expectation of successfully improving the method by including the capability to detect accessible NTAAs specifically without surprising or unexpected results.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques  to improve a related method in the same way.  
Regarding Claim 192, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chee et al. and Christians et al. (as explained above) by using an affinity capture agent that binds to an N-terminal modification taught by Chee et al. and Varland et al. (such as lipidation and acetylation as well as myristoylation, palmitoylation, and palmitoylation) with the reasonable expectation of successfully improving the method by specifically binding to the NTAA of target proteins without surprising or unexpected results.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element for another to obtain predictable results; and simple use of known techniques  to improve a related method in the same way.  
Regarding Claim 196 and similar to the above determinations regarding Claims 185 and 193, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chee et al. and Christians et al. (as explained above) by sequentially using first and second probes, where the first binds to one aspect of the target protein, followed by treating the NTAA of the target protein with an enzymatic activity taught by Varland et al. to intentionally modify it for detection with the second affinity capture agent that binds thereto, and then applying the second probe (with transfer of identifying information from the oligonucleotide tag of each probe to the address tag) with the reasonable expectation of successfully improving the method to detect two aspects of the target protein without surprising or unexpected results.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element for another to obtain predictable results; and simple use of known techniques  to improve a related method in the same way.  
Response to Applicant Arguments
Applicant’s arguments on pages 34-45 of the 3/28 Reply have been fully considered with the totality of the record and are not persuasive.  
Regarding the first obviousness rejection above, and after reviewing certain details regarding the first obviousness rejection based upon Chee et al. and Christians et al., Applicant first argues that “there is no reason, suggestion or motivation to combine the cited art” (see pgs 36-37).  More specifically, Applicant argues that the two “cited references are solving very different problems:  Chee determines spatial locations of polypeptide present in a sample, while Christians presents immobilization technique useful for activity screening of drug candidates” (see pg 36, 5th full ¶).  This is not persuasive because despite Applicant’s characterizations, and as noted in the statement of rejection, both references are directed to the analysis of polypeptides with use of binding agents that have specificity for, and so identify, polypeptides of interest.  For example, and as described in the statement of rejection, Chee et al. teach use of first and second “probe[s]” that comprise a “target-binding moiety” comprising an “affinity capture agent”, such as an antibody that are specific for, and so identify, polypeptides.  This is not altered by the association of the identified polypeptide(s) with their spatial location(s) of in a sample as noted by Applicant.  
Similarly, Christians et al. teach identifying polypeptides that have an activity of interest based upon (binding) activity, including binding to a drug candidate as noted by Applicant.  This is expressly supported by their second paragraph summarizing the disclosure:

    PNG
    media_image14.png
    126
    671
    media_image14.png
    Greyscale

The immediate next paragraph refers to their Figure 14 in describing a method “where all the proteins are screened simultaneously for activity”, and depicted with binding activity (see part D and asterisks), without limitation to “drug candidate targets” as Applicant asserts.  And like with Chee et al.’s method, Christians et al.’s identifying of polypeptide(s) based on binding activity is not altered by an interest in the binding as an activity of interest.  
Applicant additionally argues that “the immobilization method taught by Christians is not suitable for combination with the method taught by Chee” (see pg 36, 6th full ¶, and pg 25, 2nd full ¶).  This is not persuasive because both references teach the immobilization of polypeptides, where Chee et al. teach fixation “to a glass slide” and Christians et al. teach “a solid support with peptide or nucleic acid or other molecular probes attached to the support” and that other means of coupling “to a surface of a substrate [at] different, known locations” have been described in the art (see e.g. pgs 2-3, ¶¶0027-0028).  And while Applicant’s argument appears to allege a non-combinability between the immobilization methods of the two references, the basis of rejection is on a combination of the cited teachings, where an artisan having ordinary skill would use the fixation of Chee et al. to immobilize (samples of) polypeptides, in a manner analogous to that of Christians et al.  This also addresses Applicant’s argument that the combination “would make the method of Chee inoperable” (see pg 25, 3rd full ¶).  
Applicant further argues the following (see pg 37, 1st full ¶) against the first statement of obviousness above:

    PNG
    media_image15.png
    150
    459
    media_image15.png
    Greyscale

This argument is not persuasive because it appears to be based on a misunderstanding of the rejection, which does not exclude the possibility of immobilizing (or spotting) polypeptides in an in situ sample onto a glass slide with immobilized unique address tags (to identify specific locations on the slide) with subsequent use of “probes” and conjugation of oligonucleotide tags to address tags as taught by Chee et al.  Contrary to Applicant’s contention, this still allows determination of spatial location of polypeptides within a sample.  This also addresses Applicant’s argument that the modification based on the combined references “would defeat the method’s purpose of determining spatial locations of target proteins in a sample” (see pg 25, 3rd full ¶).  
And to the extent Applicant’s argument is based upon a narrow focus requiring retention of select aspects of Chee et al.’s method, and upon no ‘improvement’ as possible without maintaining those aspects, the argument is not persuasive because the rejection includes the modification of the method so as to expand it to have the additional ability to detect target proteins beyond in situ samples.  
Applicant next argues that “there is no reasonable expectation of success to combine the cited art” (see pgs 37-39).  More specifically, Applicant argues the following (see pg 38, 1st full ¶):

    PNG
    media_image16.png
    76
    455
    media_image16.png
    Greyscale

This appears based upon a misunderstanding of the basis of rejection, where “unique address tags immobilized on glass slides as taught by Christians et al.” are first prepared before immobilization (or spotting) of polypeptides occurs.  
Applicant also argues the following (see pg 38, 2nd full ¶):

    PNG
    media_image17.png
    114
    452
    media_image17.png
    Greyscale

The allegation that “[i]f address tags are also immobilized on a slide, then they cannot react with immobilized proteins within the sample” is not persuasive because the immobilized tags are associated by co-localization with the polypeptides upon their immobilization.  This basis of the rejection also disposes of the allegation that “the address tags also cannot be associated with the target proteins since the address tags do not have recognition part for the protein targets” because the recognition part(s) are not needed given the physical co-localization of immobilized address tags and polypeptides (protein targets).  Moreover, these arguments are not persuasive with respect to the modified method, expanded to have the additional ability to detect target proteins beyond in situ samples.  
The above also addresses Applicant’s contention in the following paragraph (see pg 38, 3rd full ¶) because the method can be performed without the alleged requirement for “mobile address tags”:

    PNG
    media_image18.png
    129
    459
    media_image18.png
    Greyscale


Applicant also argues that “the modification proposed by the Examiner with non-immobilized target proteins would not serve any practical purpose” (see pg 38, last full ¶).  This is not understood because the basis of rejection includes fixation/immobilization of polypeptides.  And because the fixed/immobilized polypeptides may be of an in situ sample, spatial arrangement/information regarding polypeptide location is not lost (contrary to Applicant’s assertion, Ibid), while remaining identifiable by unique address tags.  And regarding the contention that “quantification of target protein levels [ ] can[not] be achieved by performing such as modified method”, Applicant has not demonstrated (A) that such “quantification” is necessary for a prima facie case of obviousness and (B) that it is not possible to quantify polypeptides at locations on a glass slide in the modified method as presented in the statement of rejection.  Moreover, these arguments are not persuasive with respect to the modified method, expanded to have the additional ability to detect target proteins beyond in situ samples.  
Applicant further argues that Chee et al.’s spotting of different target compositions at defined assay locations on a microarray “does not reflect the proposed method for determining spatial location of target proteins, [because] address tags were delivered after the targets were immobilized” (see pgs 38-39, bridging ¶).  This argument is not persuasive because the use of immobilized unique address tags (instead of later applied “mobile” tags) has been explained above and because those teachings are relied upon for their disclosure of “spotting” as a means of immobilizing polypeptides.  
Applicant next argues that “the combination of the cited art does not teach or suggest every element of the present claim 1” (see pgs 39-40).  More specifically, Applicant argues that “the target proteins will not be associated with the address tags [ ] since a) target proteins will be immobilized after sample fixation and will likely not be in proximity with the immobilized address tags; and b) even if the fixation fails or not applied, mobile target proteins will not be able to associate with the address tags, since the address tags do not possess any target recognition regions” (see pgs 39-40, bridging ¶).  This is not persuasive because it appears to be based upon a misunderstanding of the rejection (and target proteins as separate from sample), which is contrary to the basis of rejection, wherein unique address tags are immobilized followed by immobilization of sample polypeptides (target proteins) before being contacted with probes and conjugation of oligonucleotides to address tags.  As such, there is no deficiency as Applicant alleges.  
Applicant further argues that “the skilled artisan would need to defeat the purpose of Chee’s method, and at the same time figure out at least how to add nucleic acid tag to unmodified proteins in the sample.  Such major changes and modifications would be inventive over Chee and Christians” (see pg 40, 1st full ¶).  These arguments are not persuasive because contrary to Applicant’s contentions, and as presented in the statement of rejection and additionally explained above, there is no ‘defeating’ of Chee et al.’s method (because spatial information can be retained) and no requirement for ‘inventiveness’ to “add nucleic acid tag to unmodified proteins” (because the immobilization of Chee et al. can be used).  
In light of the foregoing, Applicant’s arguments are not persuasive, and the first rejection above is maintained. 

Regarding the second obviousness rejection above, and after reviewing certain details regarding the first obviousness rejection based upon Chee et al. and Christians et al., Applicant first argues that “the three cited references (Chee; Christians; and Schnall-Levin) [ ] are not analogous art” (see pg 41, 2nd full ¶).  This is not persuasive with respect to Chee et al. and Christians et al., where the relevant similarities have been explained above.  And Applicant’s assertion that Schnall-Levin et al. “merely contains a broad definition of a biological sample as potentially containing polypeptides or proteins among many other things” (emphasis in original), is not persuasive because it contradicts Schnall-Levin et al.’s express disclosure in their ¶0175:  
“Detection of a disease or disorder may begin with obtaining a sample from a patient. The term "sample," as used herein, generally refers to a biological sample. Examples of biological samples include nucleic acid molecules, amino acids, polypeptides, proteins, carbohydrates, fats, or viruses. In an example, a biological sample is a nucleic acid [ ] In summary, the samples that are used may vary depending on the particular processing needs.” (emphasis added).

The above quote is clearly contrary to Applicant’s assertion of Schnall-Levin et al. as limited to analyzing only samples of nucleic acids.  And so Applicant’s argument that Schnall-Levin et al. is non-analogous art is not persuasive.  
Applicant next argues lack of “reason, suggestion or motivation to combine the cited art” based on the allegations against the combination of Chee et al. and Christians et al. as addressed above (see pg 42, 1st and 2nd ¶).  This argument is not persuasive for the reasons provided above.  Applicant also argues the following (see pg 42, 3rd ¶):

    PNG
    media_image19.png
    112
    451
    media_image19.png
    Greyscale

This argument is also not persuasive because it appears to ignore the scope of the claimed method, which includes a plurality of compartments that are in a grid pattern (and separated by thin walls) that is contacted with a flat in situ sample such that individual regions of the sample are contacted with tagged beads in individual compartments of the plurality (with correspondence between individual regions and grid areas).  Contrary to Applicant’s contention, this would not “destroy any information regarding spatial location of the target protein”.  This argument is also not persuasive because it appears to ignore the full basis of the rejection, which includes a modification to expand the method of Chee et al. beyond in situ samples.  As already addressed and explained above, Applicant’s narrow focus requiring retention of select aspects of Chee et al.’s method, with no ‘improvement’ being possible without maintaining those aspects, is not persuasive.  
And in response to applicant’s argument that “the Office must provide some articulated reason or motivation why the claimed invention would have been obvious” (see pg 42, 4th ¶), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the second obviousness rejection above is supported by stated reasons to combine the cited art to arrive at the claimed method.
And in response to applicant’s argument that the rejection is based on hindsight (Ibid), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this rejection, no knowledge gleaned only from Applicant’s disclosure has been relied upon, as demonstrated by Applicant’s lack of evidence to the contrary.  
Applicant further argues that “the combination of the cited art does not teach or suggest every element of the present claim 181” (see pg 42, last ¶) with the assertion that “Schnall-Levin fails to teach or suggest compartmentalization of proteins” (see pg 43, 3rd ¶), which is not persuasive for the reasons provided above regarding how Applicant contradicts Schnall-Levin et al.’s express description.  And because Applicant relies upon this contradicting view in arguing step (r) in Claim 181 as not taught or suggested by Schnall-Levin et al. (see pgs 43-44, bridging ¶), that argument is not persuasive for the same reason.  
Applicant also argues that step (u) in Claim 181 is not taught or suggested by Chee et al. because 
“[t]he probes disclosed by Chee are analogous to binding agents of the present specification.  The recitation ‘the probes can comprise substrates for enzymes or proenzymes’, including specific protease substrates, does not suggest in any way that the recording tag-labeled polypeptides are fragmented, generating the recording tag-labeled peptide analytes, which are to be analyzed in the following method’s steps.  In fact, probes are not analytes, and are not analogous to analytes, as can be seen from Chee.  Probes are used to detect biological targets [ ]. A skilled artisan would not understand the probes of Chee as polypeptides to be analyzed” (underlining added; see pg 44, 1st full ¶).  

As an initial matter, the underlined portion is not understood because there is no equating of probes and analytes in the rejection of Claim 181.  
Additionally, the argument is not persuasive because as quoted by Applicant (and cited in the statement of rejection), Chee et al.’s ¶00164 discloses “the probes can comprise substrates for enzymes or proenzymes, e.g. kinases, phosphatases, zymogens, proteases, or fragments thereof“ (emphasis added).  This unambiguously means “probes can be substrates for [ ] kinases, phosphatases, zymogens, proteases, or fragments thereof” where the “kinases, phosphatases, zymogens, proteases, or fragments thereof” correspond to the proteins or polypeptides in Claim 181 (and the “probes” are analogous to the binding agents in Claim 181).  An artisan having ordinary skill would recognize from the above that Chee et al. teach their method for analyzing at least fragments of “kinases, phosphatases, zymogens, proteases”, including those derived from “proenzyme” versions thereof and derived from intentional fragmentation thereof.  And that artisan would recognize that both derivations (i.e. from “proenzyme” and from intentional fragmentation”) in Chee et al.’s methods may occur before, or after, association with an address tag (which corresponds to a recording tag in Claim 181).  The “fragmenting” in Step (u) of Claim 181 corresponds to occurrence after association, and so the claim is directed to one of the two possibilities evident to that artisan having ordinary skill (based on Chee et al.’s description).    
In light of the foregoing, Applicant’s arguments are not persuasive, and the second rejection above is maintained. 

Regarding the third obviousness rejection above, Applicant first argues that “Varland teaches naturally occurring intracellular enzymatic modifications” and fails to teach elements of Claims 185 and 193.  This is not persuasive because Varland et al.’s teachings are not limited as Applicant alleges.  For example, they teach in vitro N-terminal acetylation (see pg 2388, right col., last ¶), in vitro N-terminal propionylation (see pg 2389, left col., last full ¶), in vitro N-terminal myristoylation (see pg 2389, right col.), in vitro N-terminal methylation (see pg 2390, left and right col., bridging ¶), and in vitro N-terminal ubiquitylation (see pg 2390, right col., last full ¶).  As presented in the statement of rejection above, using their enzymes in vitro corresponds to Claim 185 while the chemical moiety added therewith corresponds to Claim 193.  
Applicant further argues that independent Claim 178 “is not obvious over the combination of the [three] cited art” references.  This is not persuasive because that claim is obvious over Chee et al. and Christians et al. as explained above.  
In light of the foregoing, Applicant’s arguments are not persuasive, and the second rejection above is maintained. 

Dependent Claims 183-185 and 192 are rejected under 35 U.S.C. 103 as being unpatentable over Thisted et al. as applied to Claims 178, 188-189 and 191 above in view of Havranek et al. (US 9,435,810 B2, published September 6, 2016, effectively filed at least as of March 14, 2014).  
This rejection has not been previously presented.
As an initial matter, both documents teach methods of analyzing polypeptides, including by use of a polypeptide, as a common field of endeavor.  
The teachings of Thisted et al. have been described above.  Their teachings regarding proteins and polypeptides as a “molecular target” are re-emphasized.  Also re-emphasized is their teachings regarding use of “naturally occurring molecules like -peptides” as a “display molecule” for binding to a “molecular target”.  
They further teach “a protein target stemming from a biological origin may be derivatized by altering [ ] or deleting one or more amino acids” (emphasis added; see pg 19, ¶0168), which is relevant to Claim 185. 
Thisted et al. do not teach the specific features of Claims 183-185 and 192.  They do teach that “it will be appreciated that various modifications and changes may be made [to their disclosure] without departing from the invention” (see pg 17, ¶0146) and that “it will be appreciated that those skilled in the art, upon consideration of [their] disclosure, may make modifications and improvements within the spirit and scope of the invention” (see pg 38, ¶0390).  
Havranek et al. claim the following method (see col. 99):

    PNG
    media_image20.png
    214
    505
    media_image20.png
    Greyscale

The “polypeptide” of their method corresponds to “peptide analyte” of the instant claims and to the “target molecule” of Thisted et al., while their “NAABs” correspond to the “binding agent[s]” of the instant claims and to the “displayed molecules” of Thisted et al.  
Additionally, their dependent claim 6 teaches “immobilizing the polypeptide [ ] on a substrate prior to the contacting step (a)” (Ibid). 
Regarding their “NAABs”, Havranek et al. teach that they “can be made by modifying various naturally occurring proteins to introduce one or more mutations in the amino acid sequence to produce engineered proteins that bind to particular N-terminal amino acids. For example, aminopeptidases or tRNA synthetases can be modified to create NAABs that selectively bind to particular N-terminal amino acids” (see col. 4, lines 23-29).  Aminopeptidases and tRNA synthetases are polypeptides.  
Havranek et al. also teach NAABs that bind phosphorylated Tyr and Ser residues (see “Phospho-tyrosine NAAB” and “Phospho-serine NAAB” in Table A), which corresponds to instant Claims 183 and 184.  
Havranek et al. further teach a matrix showing the binding affinity of 17 polypeptide NAABs for 19 N-terminal amino acids (see Figure 8), which corresponds to instant Claim 192.  
Regarding Claims 183-184, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Thisted et al. by substituting “displayed molecule[s]” with a “Phospho-tyrosine NAAB” and/or “Phospho-serine NAAB” as taught by Havranek et al. with the reasonable expectation of successfully improving the method with the ability to detect phosphor-tyrosine and/or phosphor-serine residues in a polypeptide “target molecule” without surprising or unexpected results.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element (NAABs of Havranek et al.) for another (“displayed molecules” of Thisted et al.) to obtain predictable results; and simple use of known techniques  to improve a related method in the same way.  
Regarding Claim 185, and in light of Thisted et al.’s teaching of modifying an of a polypeptide “target molecule” as described above, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Thisted et al. and Havranek et al. as explained above, to derivatize by altering an amino acid of a polypeptide “target molecule” to be a phosphor-tyrosine or phosphor-serine (like those detected by the NAABs of Havranek et al.) with the reasonable expectation of successfully improving the method with the ability to detect non-phosphorylated tyrosine and/or serine residues in a “target molecule” without surprising or unexpected results.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element (phosphorylation of amino acid side chains) for another (derivatize by altering an amino acid of Thisted et al.) to obtain predictable results; and simple use of known techniques  to improve a related method in the same way.  
Regarding Claim 192, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Thisted et al. by substituting “displayed molecule[s]” with “NAAB[s]” that bind N-terminal amino acids (as taught by Havranek et al.) with the reasonable expectation of successfully improving the method with the ability to detect N-terminal residues in a polypeptide “target molecule” without surprising or unexpected results.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element (NAABs of Havranek et al.) for another (“displayed molecules” of Thisted et al.) to obtain predictable results; and simple use of known techniques  to improve a related method in the same way.  

Dependent Claim 187 is rejected under 35 U.S.C. 103 as being unpatentable over Thisted et al. as applied to Claims 178, 188-189 and 191 under 35 U.S.C. 102 above in view of the following.  
The teachings of Thisted et al. have been described above.  Their teachings regarding “the molecular target is immobilized on a solid support” and “mixing the library of complexes with the immobilized target of interest” are re-emphasized.  
It is also noted that their “molecular target”/”target molecule” and “target oligonucleotide” correspond to the “peptide analyte” and “nucleic acid recording tag”, respectively, of Claim 187.  
Thisted et al. additionally teach the following:
“a binding platform may be constructed that can be used for almost any target. The binding platform should preferably be small enough to only allow association of a few or a single target molecule. This to ensure a solution based selection procedure with adjustable target concentration. The binding platform is primarily composed of two components; a small surface allowing association of the target molecule, and an association area/site for the target oligonucleotide. This binding platform may be designed to mediate the association of the target and target oligonucleotide to allow proximity selection in solution” (emphasis added; see pg 31, ¶0303).  

The emphasized portion would be understood by a skilled artisan as describing a “platform” (as a support) with two sites:  a “small surface” for association/attachment of Thisted et al.’s “target molecule” and an “area/site” for association/attachment of Thisted et al.’s “target oligonucleotide”.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to associate/attach Thisted et al.’s “target molecule” and “target oligonucleotide” to each other by use of a “platform” that is a solid support by (A) first associating/attaching the “target molecule” to the platform followed by associating/attaching the “target oligonucleotide” to the platform, or (B) first associating/attaching the “target oligonucleotide” to the platform followed by associating/attaching the “target molecule” to the platform, or (C) simultaneously associating/attaching the “target molecule” and the “target oligonucleotide” to the platform (all three possibilities in light of Thisted et al.) with the reasonable expectation of successfully arranging the “target molecule” and the “target oligonucleotide” for association/attachment to each other before use in Thisted et al.’s method without surprising or unexpected results.  
Because possibility (B) corresponds to Claim 187, the claim is unpatentable over Thisted et al.

Dependent Claims 179, 181-182 and 186 are rejected under 35 U.S.C. 103 as being unpatentable over Thisted et al. as applied to Claims 178, 183-185, 187 and 192 above, in view of Schnall-Levin et al. (US 2015/0376700 A1; published December 31, 2015, effectively filed as least as of June 26, 2015) as previously cited.  
This rejection has not been previously presented.
The teachings of Thisted et al. with respect to have been described above.  Their teachings regarding molecular target immobilization on a solid support, as well as a “platform” and its use, are re-emphasized.  Also reiterated is Thisted et al.’s teaching of fragmenting “a protein target stemming from a biological origin [by] deleting one or more amino acids” (emphasis added; see pg 19, ¶0168), which is relevant to step (s) of Claim 179 and step (u) of Claim 181. 
Related to immobilization on a solid support, Thisted et al. also teach their “Library to Library” Example 2 (see pg 38) where members of a library of expressed mRNA-protein fusions (as “molecular targets”) are attached to beads (see ¶0387) followed by template mediated extension of the RNA strand, to serve as a “target oligonucleotide” (see ¶0388) before contacting with “displayed molecules” (¶0389).  Additionally regarding “molecular targets”, they teach that “[a] library of molecular targets may be generated by starting out from a library of DNA molecules” (see pg 21, ¶0184) 
And related to “target oligonucleotide”, Thisted et al. teach the following (see pg 20, ¶0172):
If two or more different targets are mixed with the library of complexes it is appropriate to provide the molecular targets with a genetic sequence coding for the identity of the target in question. Proving the targets with identifying oligonucleotides allows for a simultaneous decoding of the binding partners, i.e. the molecular target and the display molecule. The simultaneous decoding is not only suitable for finding binding partners. It is also valuable for finding a possible cross-binding interaction or to find other display molecules competing for the same target.”

Thisted et al. further teach that targets can be attached to “microtiter wells with direct immobilization or by means of antibody binding or other high-affinity interactions” (emphasis added; see pg 13, ¶0119, and pg 29, ¶0287 as described above).   
Thisted et al. do not teach providing target proteins and associated nucleic acid compartment tags as presented in steps (q) through (v) of Claims 179 and 181.  
Like Thisted et al., Schnall-Levin et al. is directed to the analysis of polynucleotide containing samples and also describe their “samples” as containing “polypeptides” and “proteins” (see pg 24, ¶¶0174-0175).  
Regarding steps (q) and (r) in each of Claims 179 and 181, Schnall-Levin et al. teach 
“the methods and systems described herein provide for the compartmentalization, depositing or partitioning of sample nucleic acids, or fragments thereof, into discrete compartments or partitions (referred to interchangeably herein as partitions), where each partition maintains separation of its own contents from the contents of other partitions.  Unique identifiers, e.g., barcodes, may be previously, subsequently or concurrently delivered to the partitions that hold the compartmentalized or partitioned sample nucleic acids, in order to allow for the later attribution of the characteristics, e.g., nucleic acid sequence information, to the sample nucleic acids included within a particular compartment” (emphasis added, see pg 8, ¶0075).  

They further teach that “[a]s used herein, the partitions refer to containers or vessels that may include a variety of different forms, e.g., wells, tubes, micro or nanowells” (emphasis added; see pg 10, ¶0085).  
The compartmentalized or partitioning sample nucleic acids of Schnall-Levin et al. correspond to the partitioned protein or polypeptide samples in steps (q) and (r) of each of Claims 179 and 181.  This correspondence is supported by Schnall-Levin et al.’s description of their “samples” as containing “polypeptides” and “proteins” (see pg 24, ¶¶0174-0175).  
Additionally, the “unique identifiers” of Schnall-Levin et al. correspond to Thisted et al.’s “genetic sequence coding for the identity of the target” and to each “compartment tag that is the same within an individual compartment and different from the compartment tags of other compartments” in step (q) because they teach the samples “in the different partitions are then associated with unique identifiers, where for any given partition, nucleic acids contained therein possess the same unique identifier, but where different partitions may include different unique identifiers” (see pg 9, ¶0077).  
Schnall-Levin et al. further teach associating nucleic acid tags (with “unique identifiers”), that are attached to beads, with their samples (see e.g. Abstract and Fig. 3), which results in attribution of the characteristics of the tag to the sample, such as via amplification.  They further teach that “[o]nce co-partitioned, the oligonucleotides disposed upon the bead may be used to barcode [ ] the partitioned samples” (see e.g. pg 12, ¶0097).  These teachings correspond to the “joining of the partitioned proteins or polypeptides to nucleic acid recording tags” in step (r) of each of Claims 179 and 181.  
Regarding optional step (s) in Claim 181, Schnall-Levin et al. teach releasing their barcode sequences from beads (see e.g. pg. 3, ¶0021; pg 4, ¶0023; pg 5, ¶0029-0031; pg 9, ¶0078; pg 11, ¶¶0090-0091 and 0093 as well as Fig. 3; pgs 12-13, ¶¶0097-0099 and 0101; pg 15, ¶0115 and Fig. 12; pgs 19-20, ¶¶0152-0153 and Figs. 20-21; pg 21, ¶0159 and Fig. 14; pgs 22-23, ¶¶0167-0169 and Figs. 17-19; and pg 26, ¶0191).  
Regarding step (t) in each of Claims 179 and 181, Schnall-Levin et al. also teach that after barcoding, the samples are released from the compartments/partitions (see e.g. Fig. 3, element 345).  
So regarding Claim 179, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the “Library to Library” method of Thisted et al. by (A) partitioning members of a library of expressed mRNA-protein fusions (as “molecular targets”) into compartments with bead bound “unique identifier” tags (as taught by Schnall-Levin et al. ) configured to act as templates for extension of the RNA strand followed by extension of the RNA strand to serve as a “target oligonucleotide” containing the “unique identifier” sequence information as taught by Thisted et al. and by Schnall-Levin et al., with (B) deleting one or more amino acids from the expressed protein targets and releasing the (extended) mRNA-protein fusions from the compartments as taught by Thisted et al. and by Schnall-Levin et al., and (C) immobilizing the (resulting) mRNA-protein fusions by attachment to microtiter wells as taught by Thisted et al. before contacting with “displayed molecules” with the reasonable expectation of successfully improving and expanding the “Library to Library” method with “unique identifiers” in the “target oligonucleotides” attached to identify each “molecular target” and with the ability to perform screening not limited to the “Library to Library” example without surprising or unexpected results.  
And regarding Claim 181, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the “Library to Library” method of Thisted et al. by (A) partitioning members of a library of expressed mRNA-protein fusions (as “molecular targets”) into compartments with bead bound “unique identifier” tags (as taught by Schnall-Levin et al. ) configured to act as templates for extension of the RNA strand followed by extension of the RNA strand to serve as a “target oligonucleotide” containing the “unique identifier” sequence information as taught by Thisted et al. and by Schnall-Levin et al., with (B) releasing the (extended) mRNA-protein fusions from the compartments and deleting one or more amino acids from the expressed protein targets as taught by Schnall-Levin et al. and by Thisted et al., and (C) immobilizing the (resulting) mRNA-protein fusions by attachment to microtiter wells as taught by Thisted et al. before contacting with “displayed molecules” with the reasonable expectation of successfully improving and expanding the “Library to Library” method with “unique identifiers” in the “target oligonucleotides” attached to identify each “molecular target” and with the ability to perform screening not limited to the “Library to Library” example without surprising or unexpected results. 
Additionally regarding Claims 179 and 181 above, one having ordinary skill in the art at the time of the invention would recognize that it is also obvious to partition members of “a library of DNA molecules” encoding the mRNA-protein fusions followed by their expression (in the partitions) with rabbit reticulocyte lysate to produce the mRNA-protein fusions as described in Thisted et al.’s Example 2.   
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element (e.g. polypeptide “molecular target” of Thisted et al.) for another (target sample of Schnall-Levin et al.) to obtain predictable results; and simple use of known techniques to improve a related method in the same way.  
Regarding Claims 182 and 186, Thisted et al.’s teachings that “the target can be a protein, peptide, [ ] glycoprotein, [ ] antibody, [ ] etc, without limitation” (emphasis added; see e.g. pg 13, ¶0122, and anticipation rejection above) are re-emphasized.  It is noted that an antibody corresponds to a “protein complex” of Claim 182.  
Additionally, Thisted et al.’s teachings of joining their “molecular target” and a “target oligonucleotide” via a non-nucleotide chemical moiety (see anticipation rejection above regarding Claim 189) are re-emphasized.  It is noted that the joining corresponds to the elements of Claim 186.  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Thisted et al. by (A) partitioning antibodies (as “molecular targets”) into compartments with “unique identifier” tags (as taught by Schnall-Levin et al.) but configured to also serve as a “target oligonucleotide” for (B) joining to the antibodies as taught by Thisted et al. followed by (C) deleting one or more amino acids from the expressed protein targets and releasing the (extended) mRNA-protein fusions from the compartments as taught by Thisted et al. and by Schnall-Levin et al., and (D) immobilizing the tagged antibodies by attachment to microtiter wells as taught by Thisted et al. before contacting with “displayed molecules” with the reasonable expectation of successfully tagging “molecular [antibody] targets with “target oligonucleotides” with “unique identifiers” to identify each “molecular [antibody] target” and with the ability to perform screening not limited to the “Library to Library” example without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element (e.g. “molecular [antibody] target” of Thisted et al.) for another (target sample of Schnall-Levin et al.) to obtain predictable results; and simple use of known techniques to improve a related method in the same way.  

Double Patenting – Withdrawn and New
In light of the Terminal Disclaimer filed March 28, 2022, the previous provisional rejection of Claim 178 on the ground of nonstatutory double patenting as being unpatentable over dependent claim 22 of copending Application No. 16/098,436 has been withdrawn.  
In light of the Terminal Disclaimer filed March 28, 2022, the previous provisional rejection of Claim 178 on the ground of nonstatutory double patenting as being unpatentable over dependent claims 140 and 181-183 of copending Application No. 16/098,436 has been withdrawn.  
In light of the Terminal Disclaimer filed March 28, 2022, the previous provisional rejection of Claim 178 on the ground of nonstatutory double patenting as being unpatentable over dependent claims 1, 2, 6, 9, 13, 14, 17, 21, 22, 24, 25, 28, 31 and 32 of copending Application No. 16/760,029 in view of Chee et al. has been withdrawn.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 178, 187-189 and 192 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 178, 182, 185-187 and 190 (filed 13 Jan 2022) of copending Application No. 17/197,796 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The preamble of instant Claim 178 (“method for analyzing a peptide analyte comprising more than two amino acid residues”) is patentably indistinct from the preamble of independent claim 178 of the reference application, which recites “method for analyzing polypeptides of a single cell from a sample comprising a population of cells” (see lines 1-2).  
Step (a) of instant Claim 178 (“providing the peptide analyte [ ] and an associated recording tag, both joined to a solid support”) is patentably indistinct from steps (a) thru (c) of claim 178 of the reference application, which are  
	“(a) partitioning cells of the population of cells into a plurality of compartments, wherein
i) a single cell comprising polypeptides and at least one bead from a plurality of beads are comprised within a single compartment; and
ii) each bead of the plurality of beads comprises a plurality of nucleic acid recording tags attached thereto, 
wherein each nucleic acid recording tag of the plurality of nucleic acid recording tags comprises a barcode specific for each compartment and a functional moiety configured to immobilize the polypeptides;
(b) lysing cells in the compartments and allowing immobilization of the polypeptides released from the single cell on the at least one bead comprised within the single compartment, thereby generating at least one bead comprising immobilized barcoded polypeptides of the single cell, wherein each of the immobilized barcoded polypeptides is associated with a nucleic acid recording tag of the plurality of nucleic acid recording tags; 
(c) releasing the beads comprising the immobilized barcoded polypeptides from the plurality of compartments and pooling the released beads”,

because the released beads are “a solid support” joined to both “the peptide analyte [ ] and an associated recording tag” in instant Claim 178.  The limitations of instant dependent Claim 187 are also patentably indistinct from the above.  
Step (b) of instant Claim 178 (“contacting the peptide analyte with a first binding agent capable of binding to the peptide analyte, wherein the first binding agent comprises a first nucleic acid coding tag that comprises identifying information regarding the first binding agent”) is patentably indistinct from step (d)(i) of claim 178 of the reference application (“contacting the immobilized barcoded polypeptides with a plurality of binding agents capable of binding to the immobilized barcoded polypeptides”) and by step (e) of dependent claim 187 of the reference application, which recites “contacting the released beads with a plurality of binding agents capable of binding to the immobilized polypeptides, wherein each binding agent comprises a coding tag with identifying information regarding the binding agent”.  
Step (c) of instant Claim 178 (“upon binding of the first binding agent to the peptide analyte, transferring the identifying information regarding the first binding agent from the first nucleic acid coding tag to the nucleic acid recording tag to generate a first order extended recording tag joined to the solid support”) is patentably indistinct from step (f) of dependent claim 187 of the reference application, which recites “after binding of a binding agent to an immobilized polypeptide, transferring information of the coding tag with identifying information regarding the binding agent to the nucleic acid recording tag associated with the immobilized polypeptide to generate an extended nucleic acid recording tag associated with the immobilized polypeptide, wherein the transferring comprises primer extension or ligation”.  
Step (d) of instant Claim 178 (“analyzing the extended nucleic acid recording tag by a nucleic acid sequencing method and obtaining the identifying information regarding the first binding agent”) is patentably indistinct from step (g) of claim 187 of the reference application  (“contacting the immobilized barcoded polypeptides with a plurality of binding agents capable of binding to the immobilized barcoded polypeptides”) and by step (e) of dependent claim 187 of the reference application, which recites “analyzing a plurality of the extended nucleic acid recording tags generated after transfer of information from the plurality of binding agents”.  
Regarding instant dependent Claim 188 (“wherein the identifying information [ ] is used to determine all or a portion of an amino acid sequence of the peptide analyte”), it is not patentably indistinct from dependent claim 186 of the reference application teaches “analyzing the immobilized barcoded polypeptides on the released beads further comprises determining at least partial sequences of the immobilized barcoded polypeptides”.  
Regarding instant dependent Claim 189 (“wherein the nucleic acid recording tag is joined to the peptide analyte via a non-nucleotide chemical moiety”), it is not patentably indistinct from dependent Claim 182 of the reference application, which recites “wherein the reactive coupling moiety (on polypeptides capable of reacting with the functional moiety of the nucleic acid recording tags attached to the beads, see dependent claim 181) reacts with the nucleic acid recording tags via a click chemistry reaction”.
Regarding instant dependent Claim 192 (“wherein the first binding agent is capable of binding to the N-terminal amino acid (NTAA) of the peptide analyte”), it is not patentably indistinct from dependent Claim 190 of the reference application, which recites “wherein at least one binding agent from the plurality of binding agents is capable of binding to a N-terminal amino acid (NTAA) of an immobilized barcoded polypeptide”.
In light of the foregoing, instant Claims 178, 187-189 and 192 are unpatentable over claims 178, 182, 185-187 and 190 of the reference application, which anticipate the instant Claims 178, 187-189 and 192.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that the instant application is a Continuation of the reference application.  

Instant dependent Claims 179, 181-182 and 186 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 178 (filed 13 Jan 2022) of copending Application No. 17/197,796 (reference application) as applied against instant Claims 178, 187-189 and 192 above, further in view of Thisted et al. and Schnall-Levin et al. (as cited together above against instant Claims 179, 181-182 and 186).  
The unpatentability of instant independent Claim 178 over independent claim 178 of the reference application has been described above.  
The claims of the reference application do not teach the limitations of instant Claims 179, 181-182 and 186.  
The teachings of Thisted et al. and Schnall-Levin et al. as cited against Claims 179, 181-182 and 186 have been described above.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of claim 178 of the reference application to include the features as taught by Havranek et al. and Thisted et al. with the reasonable expectation of successfully practicing the method with the advantages of those features as taught by each reference without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Instant dependent Claim 185 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 178 (filed 13 Jan 2022) of copending Application No. 17/197,796 (reference application) as applied against instant Claims 178, 187-189 and 192 above, further in view of Thisted et al. and Havranek et al. (as cited together above against instant Claims 183-185 and 192).  
The unpatentability of instant independent Claim 178 over independent claim 178 of the reference application has been described above.  
The claims of the reference application do not teach the limitations of instant Claim 185.  
The teachings of Thisted et al. and Havranek et al. as cited against Claims 183-185 and 192 have been described above.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of claim 178 of the reference application to include the features as taught by Thisted et al. and Havranek et al. with the reasonable expectation of successfully practicing the method with the advantages of those features as taught by each reference without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Instant dependent Claim 191 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 178 (filed 13 Jan 2022) of copending Application No. 17/197,796 (reference application) as applied against instant Claims 178, 187-189 and 192 above, further in view of Thisted et al. (as cited above against instant Claims 178, 187-189 and 191).  
The unpatentability of instant independent Claim 178 over independent claim 178 of the reference application has been described above.  
The claims of the reference application do not teach the limitations of instant Claim 191.  
The teachings of Thisted et al. as cited against Claim 178, 187-189 and 191 have been described above.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of claim 178 of the reference application to include the features as taught by Thisted et al. with the reasonable expectation of successfully practicing the method with the advantages of those features as taught by each reference without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art of record and not relied upon includes Mitra et al. (as cited above), who teach that “[s]ince the majority of proteins are blocked at their amino-termini, it is important to fragment the sample into peptides before performing DAPES” (see pg 13, last full ¶) where DAPES includes use of prophetic antibodies that recognize each of the 20 PTC-amino acids derivatives.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl







/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635